09/23/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs September 13, 2022

    CHARLES EDWARD MERIWEATHER v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                Nos. 2005-C-1868, 2005-B-713 Jennifer Smith, Judge
                       ___________________________________

                           No. M2021-00990-CCA-R3-HC
                       ___________________________________


Petitioner, Charles Edward Meriweather, appeals the denial of his petition for writ of
habeas corpus. Petitioner argues that his judgments of conviction are void because the trial
court was without jurisdiction to accept his 2011 guilty pleas. Following a thorough
review, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and KYLE A. HIXSON, JJ., joined.

Nathan Cate, Nashville, Tennessee, for the appellant, Charles Edward Meriweather.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Doug Thurman, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                         Factual and Procedural Background

       In 2006, Petitioner pled guilty to sale of a Schedule II controlled substance greater
than 0.5 grams in Davidson County Criminal Case No. 2005-B-713 and to possession of a
Schedule II controlled substance over 0.5 grams with intent to sell or deliver in Davidson
County Criminal Case No. 2005-C-1868. Charles Edward Meriweather v. State, No.
M2008-02329-CCA-R3-PC, 2010 WL 27947, at *1 (Tenn. Crim. App. Jan. 7, 2010).
Pursuant to a plea agreement, the trial court sentenced Petitioner, as a Range II multiple
offender, to twelve years for each offense “with one year to serve at 100 percent in the
Department of Correction, followed by five years of supervised probation.” Id. The court
ordered the sentences to be served consecutively, “for a total of two years to serve at 100
percent in the Department of Correction, followed by a term of ten years of supervised
probation.” Id.

       Petitioner subsequently filed a petition for post-conviction relief, arguing that he
received ineffective assistance of counsel and that his guilty pleas were unknowing and
involuntarily entered due to trial counsel’s failure to inform him that the sentences in his
plea bargain agreement were illegal. Id. The post-conviction court denied relief; however,
on appeal in January 2010, this court reversed and remanded to allow Petitioner to
withdraw his guilty pleas. Id. at *3.

       On remand, Petitioner again pled guilty in Case Nos. 2005-B-713 and 2005-C-1868
to two Class B felony drug offenses. State v. Charles Meriweather, No. M2019-01779-
CCA-R3-CD, 2020 WL 4530690, at *1 (Tenn. Crim. App. Aug. 6, 2020). Pursuant to a
negotiated plea agreement, the trial court sentenced Petitioner, as a Range II multiple
offender, to consecutive twelve-year sentences. Id. The court ordered Petitioner to serve
the effective twenty-four-year sentence on Community Corrections, and it ordered that
Petitioner serve the sentence consecutively to a federal sentence. Id. The judgments in
each case were entered on March 4, 2011. Id.

       In March 2018, the Tennessee Board of Probation and Parole obtained a violation
warrant based on an affidavit alleging that Petitioner violated the conditions of his
probation. Id. Following a hearing, the trial court found that Petitioner had violated the
terms of his probation, revoked probation, and ordered Petitioner to serve his sentence in
confinement. Id. at *2. This court subsequently affirmed the trial court’s revocation of
Petitioner’s probation. Id. at *4.

        On May 6, 2021, Petitioner filed a Petition for Writ of Habeas Corpus, alleging that
he was entitled to habeas corpus relief because his judgments of conviction were void.
Petitioner asserted that he was in federal custody in January 2010 when this court reversed
and remanded Petitioner’s case to allow him to withdraw his guilty pleas. He asserted that,
on June 29, 2010, the Federal Bureau of Prisons sent notice to the State that Petitioner had
issued a request for disposition in accordance with the Interstate Agreement on Detainers
(“IAD”) and that, on February 11, 2011, Petitioner filed a motion to dismiss the indictments
in Case Nos. 2005-B-713 and 2005-C-1868 based on a violation of the IAD. Petitioner
further asserted that, on March 4, 2011, the trial court struck the motion to dismiss and
allowed Petitioner to withdraw his original guilty pleas and enter new guilty pleas.
Petitioner argued that because the trial court failed to dispose of his case within 180 days
of the request by the Federal Bureau of Prisons under the IAD, the trial court was without

                                           -2-
jurisdiction to adjudicate Petitioner’s 2011 guilty pleas, thus rendering his judgments of
conviction void.

       The habeas corpus court summarily denied relief in a written order. The habeas
corpus court found that any alleged violation of the IAD was waived by Petitioner’s guilty
plea. This timely appeal follows.

                                         Analysis

       Petitioner contends that the habeas corpus court erred in denying relief, arguing that
his judgments of conviction are void because the trial court was without jurisdiction to
accept his 2011 guilty pleas due to a violation of the IAD. The State responds that the
summary denial of the petition was proper because Petitioner’s judgments of conviction
are valid and because Petitioner’s claim that his guilty pleas were accepted despite a
violation of the IAD, “even if true, does not warrant habeas corpus relief because the error
would not render his judgments void.”

        Habeas corpus relief may only be granted in limited circumstances. Edwards v.
State, 269 S.W.3d 915, 920 (Tenn. 2008). Unlike petitions for post-conviction relief, “the
purpose of the habeas corpus petition is to contest void and not merely voidable
judgments.” Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992) (citing State ex rel. Newsome
v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968)).

              Habeas corpus relief is available in Tennessee only when “it appears
       upon the face of the judgment or the record of the proceedings upon which
       the judgment is rendered” that a convicting court was without jurisdiction or
       authority to sentence a defendant, or that a defendant’s sentence of
       imprisonment or other restraint has expired.

Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993) (quoting State v. Galloway, 45 Tenn.
(5 Cold.) 326, 336-37 (1868)). A petitioner bears the burden of establishing by a
preponderance of the evidence that a judgment is void or that the confinement is illegal.
Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). A habeas corpus petition may be
summarily dismissed without a hearing when the petition “fails to demonstrate that the
judgment is void.” Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004) (citing Tenn. Code
Ann. § 29-21-109). A sentence imposed in direct contravention of a statute is illegal and
void. Stephenson v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000). “Whether habeas corpus
relief should be granted is a question of law[,]” which we review de novo. Edwards, 269
S.W.3d at 919.



                                            -3-
        Here, any alleged violation of the IAD1 did not deprive the trial court of jurisdiction
to accept Petitioner’s 2011 guilty pleas. As noted by the State, both this court and federal
courts have held that a violation of the IAD may be waived by entry of a guilty plea. See
Mike Settle v. David Mills, Warden, No. E2010-00945-CCA-R3-HC, 2010 WL 5276980,
at *1 (Tenn. Crim. App. Dec. 17, 2010) (stating that “[t]his court has previously concluded
that a violation of the Interstate Compact on Detainers was waived by the petitioner’s guilty
plea”), perm. app. denied (Tenn. Mar. 9, 2011); Terrance Lowdermilk v. State, No. E2007-
00872-CCA-R3-HC, 2008 WL 104156, at *3 (Tenn. Crim. App. Jan. 10, 2008) (citing
Lawrence v. Mullins, 449 S.W.2d 224, 229 (Tenn. 1969)), perm. app. denied (Tenn. May
27, 2008); see also New York v. Hill, 528 U.S. 110, 114-15 (2000) (holding that defense
counsel may waive enforcement of the IAD’s 180-day time-period by agreeing to
disposition beyond it); Kowalak v. United States, 645 F.2d 534, 536-37 (6th Cir. 1981)
(concluding that entry of a guilty plea operates as a waiver of the right to raise alleged
violations of the IAD).

       As found by the habeas corpus court, Petitioner waived any alleged violation of the
IAD by his 2011 guilty pleas. He was not entitled to habeas corpus relief on this basis, and
the habeas corpus court properly denied relief.

                                                Conclusion

        For the reasons set forth above, we affirm the judgment of the habeas corpus court.


                                                      ____________________________________
                                                      ROBERT L. HOLLOWAY, JR., JUDGE


        1
            The IAD provides, in part, as follows:

                Whenever a person has entered upon a term of imprisonment in a penal or
        correctional institution of a party state, and whenever during the continuance of the term
        of imprisonment there is pending in any other party state any untried indictment,
        information or complaint on the basis of which a detainer has been lodged against the
        prisoner, the person shall be brought to trial within one hundred eighty days after having
        caused to be delivered to the prosecuting officer and the appropriate court of the
        prosecuting officer’s jurisdiction, written notice of the place of the person’s imprisonment
        and request for a final disposition to be made of the indictment, information or complaint;
        provided, that for good cause shown in open court, the prisoner or the prisoner’s counsel
        being present, the court having jurisdiction of the matter may grant any necessary or
        reasonable continuance.

Tenn. Code Ann. § 40-31-101, art. III(a).
                                                     -4-